NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0701n.06
                             Filed: August 11, 2005

                                                 04-1238

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


McCONNELL ADAMS,                                      )
                                                      )
        Petitioner-Appellant,                         )
                                                      )
v.                                                    )    ON APPEAL FROM THE UNITED
                                                      )    STATES DISTRICT COURT FOR THE
KURT JONES, Warden,                                   )    EASTERN DISTRICT OF MICHIGAN
                                                      )
        Respondent-Appellee.                          )




        Before: KEITH and DAUGHTREY, Circuit Judges, and WILLIAMS,* District Judge.


        PER CURIAM. The petitioner, McConnell Adams, is a Michigan state prisoner

serving a life sentence for first-degree murder. After exhausting his direct appeals and his

post-conviction remedies in the state courts, he filed this petition for habeas relief in the

district court, contending that he was denied his Fifth Amendment right to counsel when,

during interrogation, the police did not scrupulously honor his request to have an attorney

present during questioning and continued the interrogation despite his invocation of the

right to remain silent. The district court reviewed the ruling by the Michigan Court of

Appeals that the petitioner had not unequivocally asserted a right to counsel or a right to

remain silent and held, pursuant to 28 U.S.C. § 2254(d), that the state court’s conclusion

        *
        The Hon. Glen M. Williams, United States District Judge for the Western District of Virginia, sitting
by designation.
04-1238
Adams v. Jones

was not contrary to, or an unreasonable application of, clearly established federal law as

determined by the United States Supreme Court. The district court therefore denied relief,

after setting out an extensive – and, we conclude, a correct – analysis of the facts of the

case and the applicable federal law.


              Having had the benefit of oral argument, and having studied the record on

appeal and the briefs of the parties, we are not persuaded that the district court erred in

denying habeas relief to the petitioner. Because the reasons why judgment should be

entered for the respondent have been fully articulated by the district court, the issuance of

a detailed opinion by this court would be duplicative and would serve no useful purpose.

Accordingly, we AFFIRM the judgment of the district court upon the reasoning set out by

that court in its order and opinion dated December 4, 2003.




                                            -2-